Citation Nr: 0214569	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-13 918	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1992 to October 
1995.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The Board notes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in May 2000, the veteran 
indicated that she wanted a Board hearing at a local VA 
office.  The RO acknowledged the veteran's request and 
informed her of the date of the scheduled hearing in a letter 
dated May 2002, but on the date of the hearing, the veteran 
failed to appear.  In light of the foregoing, the Board 
considers the veteran's hearing request withdrawn and deems 
this case ready for review by the Board.  See 38 C.F.R. § 
20.704(e) (2001).


FINDINGS OF FACT

1.  The veteran first entered on active duty as a member of 
the Armed Forces after June 30, 1985, with a three-year 
obligated period of active duty.

2.  After June 30, 1985, the veteran served three years of 
continuous active duty. 

3.  After completing the qualifying period of active duty, 
the veteran received a general discharge, under honorable 
conditions. 


CONCLUSION OF LAW

The basic eligibility criteria for educational assistance 
benefits under Chapter 30, Title 38, United States Code, have 
not been met. 38 U.S.C.A. § 3011 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 21.7040, 21.7042 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is eligible 
for Chapter 30 benefits. The RO denied the veteran's claim 
for educational assistance benefits in May 1999, and the 
veteran appealed this decision.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  The 
VCAA characterizes a "claimant" as any individual applying 
for, or submitting a claim for, any benefit under the laws 
administered by the Secretary.  38 U.S.C.A § 5100.
 
Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The implementing regulations apply only to claims for 
benefits that are governed by Part 3 of Title 38 of the Code 
of Federal Regulations, and thus, are not applicable to the 
instant appeal.  See 66 Fed. Reg. at 45,629.

The Board notes that the United States Court of Appeals for 
Veterans Claims (the Court) has not specifically addressed 
the impact of the VCAA in a case involving entitlement to 
educational assistance benefits.  Cf. Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001)(the Court recognized that 
enactment of the VCAA does not affect questions of statutory 
interpretation).  Id. at 149.  Nevertheless, as discussed 
below, the Board finds that the duties to notify and assist 
the appellant were satisfied, and that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim. 

Under the VCAA, VA must notify claimants of the evidence and 
information necessary to substantiate a claim for benefits, 
and inform the claimant whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the appellant was notified of the evidence needed to 
substantiate her claim in various letters and decisions in 
the record.  In a May 1999 letter and a statement of the case 
issued in March 2000, the RO informed the veteran of the 
reasons for which her claim had been denied and of the 
evidence needed to substantiate her claim.  The RO explained 
to her that she could submit additional evidence, notified 
her of all regulations pertinent to her claim, and provided 
her an opportunity to present additional evidence and 
argument, including in the form of hearing testimony, in 
support of her claim.  In light of the foregoing, the Board 
is satisfied that VA has no outstanding duty to further 
inform the appellant of the evidence needed to substantiate 
her claim.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, as noted earlier, the RO informed the appellant of the 
evidence they had which supported the conclusion that she was 
not entitled to educational assistance benefits, and 
requested information from her if she disagreed with that 
finding.  As was necessary due to the facts of the case, the 
RO contacted the veteran and her service department on 
several occasions for the purpose of confirming the character 
of the veteran's discharge from active service. 

In short, the Board finds that the requirements of the VCAA 
have been met to the extent possible, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As is explained below, the 
appellant's entitlement to the benefit sought is precluded by 
law. 

Finally, although the VCAA was enacted during the pendency of 
this appeal, and was not expressly considered by the RO, the 
Board finds no prejudice to the appellant in proceeding with 
this appeal, as VA's duties have been fulfilled to the extent 
possible, as discussed above.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).

While the veteran's appeal was pending, the President also 
signed into law legislation governing, in pertinent part, 
eligibility for Chapter 30 educational assistance benefits.  
See Veterans Benefits and Health Care Improvement Act of 2000 
(Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 (2000) 
(codified as amended at 38 U.S.C. §§ 3011, 3012, 3018C (West 
Supp. 2002)).  Moreover, the same month, VA issued 
regulations to restate correctly statutory provisions of the 
Act.  65 Fed. Reg. 67,265 (Nov. 9, 2000) (codified as amended 
at 38 C.F.R. 
§§ 21.7020, 21.7042, 21.7044, 21.7073 (2001)).  As explained 
below, although the Act repeals the requirement for an 
initial obligated period of active duty as a condition of 
Chapter 30 eligibility, it does not substantively alter the 
active duty service and discharge requirements pertinent to 
the veteran's claim.  Again, the Board's decision to proceed 
in adjudicating the veteran's claim does not, therefore, 
prejudice the veteran in the disposition thereof.  Bernard, 4 
Vet. App. at 392-94.

Formerly, the pertinent statutory provision provided that, 
after June 30, 1985, an individual must either have served 
for at least three years of continuous active duty in the 
Armed Forces, in the event that the individual's initial 
obligated period of active duty was for at least three years, 
or have served at least two years of continuous active duty 
in the case of an individual whose initial period of active 
duty was less than three years, or must have been discharged 
following a shorter period of active service under one of 
several sets of prescribed circumstances.  These special 
circumstances required that an individual who did not have 
sufficient qualifying active duty service be discharged or 
released from active duty (1) for a service-connected 
disability; (2) for a medical condition preexisting service 
and determined not to be service connected; (3) for hardship; 
(4) for the convenience of the Government in the case of an 
individual who completed not less than 20 months of 
continuous active duty, if the initial obligated period of 
active duty of the individual was less than three years, or 
in the case of an individual who completed not less than 30 
months of continuous active duty if the initial obligated 
period of active service of the individual was at least three 
years; (5) involuntarily for the convenience of the 
Government as a result of a reduction in force; or (6) for a 
physical or mental disorder not characterized as a disability 
and not the result of the veteran's own willful misconduct 
but that interfered with her performance of duty, as 
determined by the Secretary of each military department in 
accordance with regulations prescribed by the Secretary of 
Defense.  38 U.S.C.A. § 3011 (prior to November 1, 2000).

As revised, the pertinent statutory provision provides that, 
after June 30, 1985, an individual must serve an obligated 
period of active duty of at least two years of continuous 
active duty in the Armed Forces unless separated for one of 
the enumerated reasons.  Further, individuals who were 
discharged for the convenience of the Government still have 
to serve 20 months, if they had a two-year obligation, or 30 
months, if they had an obligation of three years or more, but 
with the change in law, time from a later period of service 
is included.  See 38 U.S.C.A. § 3011 (West Supp. 2002). 

In this case, the veteran entered on active duty in September 
1992, with a three-year obligated period of service.  Prior 
to completing this obligated period of active duty, her 
command allegedly advised the veteran to reenlist early so as 
not to delay her transfer to a new duty station.  In February 
1995, she complied with the understanding that her 
reenlistment contract would not take effect until after she 
completed her first obligated period of active duty.  At some 
time between February 1995 and October 1995, the veteran was 
charged with misconduct, and rather than face a demotion, she 
chose to separate from service, not to reenlist.  She was 
discharged in October 1995, under honorable conditions 
(general).  

The veteran now alleges that she should be awarded Chapter 30 
benefits on the following bases: (a) She satisfied her 
initial obligated three-year period of service by serving on 
active duty for three years and one month; (b) She received a 
general discharge, under honorable conditions, for that 
service; and (3) Her career counselor told here that her 
choice to separate in October 1995 and her character of 
discharge would not affect her eligibility for Chapter 30 
benefits.     

As noted above, eligibility for Chapter 30 benefits may be 
established by either showing entrance on active duty as a 
member of the Armed Forces after June 30, 1985, and at least 
three years of continuous active duty, if the initial 
obligated period of active duty was at least three years, or 
service of an obligated period of at least two years of 
continuous active duty.  38 U.S.C.A. § 3011(a)(1)(A) (West 
1991 & Supp. 2002).  According to the veteran's DD Form 214 
(Certificate of Release or Discharge from Active Duty), the 
veteran first entered on active duty in September 1992, and 
served three years and twenty-nine days of a three-year 
obligated period of service.  As the veteran contends, this 
service satisfies both the former and revised statutory 
provisions governing time served. 

That notwithstanding, the veteran is not eligible for such 
benefits given the character of her discharge.  To establish 
Chapter 30 eligibility, an individual must show that, after 
completion of the aforementioned service, she was discharged 
from active duty with an honorable discharge.  38 U.S.C.A. § 
3011(a)(3)(1)(B) (West 1991).  A "less than honorable" 
character of discharge (e.g., "under honorable conditions, 
" "general," "bad conduct," or "undesirable") is not 
qualifying for Chapter 30.  See VA Adjudication Procedure 
Manual M22-4, Part V, 1.17(e) (Aug. 21, 1999).  

In this case, there is an April 1999 Report of Contact with 
the Department of Defense (DOD) of record, which indicates 
that the veteran received an honorable discharge from service 
in February 1995, when she reenlisted.  However, the Board is 
not concerned with the veteran's service from September 1992 
to February 1995, given that it does not render her eligible 
for Chapter 30 benefits.  Rather, the Board is only concerned 
with the veteran's qualifying period of service from 
September 1992 to October 1995.  As previously indicated, the 
veteran was discharged from this period of service under 
honorable conditions (general).   

The Board acknowledges the veteran's assertion that she was 
misinformed by career counselors regarding the effect of 
separation and character of discharge on her eligibility 
status with regard to education benefits, but that fact alone 
is insufficient to confer eligibility under Chapter 30.  The 
United States Court of Appeals for Veterans Claims has held 
that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that 
because the payment of government benefits must be authorized 
by statute, the fact that a veteran may have received 
erroneous advice from a government employee cannot be used to 
estop the government from denying benefits).

To the extent that the veteran is requesting a refund of her 
Chapter 30 contributions, the Board notes that it has no 
authority to issue such a refund.  Applicable law governing 
the reduction of basic pay for the purpose of participating 
in the Chapter 30 program specifies that the basic pay of any 
participant shall be reduced by $100 for each of the first 12 
months that such individual is entitled to such pay and that 
any amounts by which the basic pay of an individual is 
reduced shall revert to the Treasury and shall not be 
considered to have been received or to be within the control 
of any such individual.  38 U.S.C.A. § 3011(b) (West 1991).  
VA does not have any control over the monies reduced from a 
veteran's basic pay nor the statutory authority to return 
that money; rather, each specific branch of the Armed Forces 
is responsible for the restoration of funds.  As such, it 
appears more appropriate for the veteran to address her 
dispute directly to the Department of the Army, an entity 
separate from the VA, and to request a refund therefrom.

The legal criteria governing service eligibility and 
character of discharge requirements for Chapter 30 
educational assistance benefits are clear and specific and 
binding upon the Board.  Payment of government benefits must 
be authorized by statute and pertinent statutory provisions 
provide that the veteran has not met the character of 
discharge criteria.  Based on the foregoing, the Board 
concludes that the veteran has failed to establish that she 
is eligible for educational assistance benefits under Chapter 
30.  As the law in this case is dispositive, the veteran's 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

